     Case 2:15-cv-12479 Document 39 Filed 12/16/20 Page 1 of 1 PageID #: 274




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     CHARLESTON DIVISION

BARBARA PARIS,

                        Plaintiff,

v.                                                   Civil Action Number 2:15-cv-12479

ETHICON, INC., et al.,

                        Defendants.

                            MEMORANDUM OPINION AND ORDER

        On December 1, 2020, the court entered an Order directing plaintiff, through her counsel,

to indicate by December 15, 2020 (1) whether she intends to terminate representation by all

plaintiff’s counsel; and (2) whether she wishes to proceed with this case or dismiss this case with

or without prejudice and close it. Plaintiff, by counsel, responded on December 10, 2020,

indicating that she wished to terminate her counsel and proceed with her case. [ECF No. 38].

        The court ORDERS that the Amended Motion to Withdraw as Counsel [ECF No. 32] is

GRANTED. The Clerk is instructed to remove plaintiff’s counsel on the docket and add plaintiff’s

address: 12320 N.E. 18th Avenue, Vancouver, WA 98685. Plaintiff, as a pro se litigant, is

warned that she is responsible for monitoring and abiding by future orders in her case.

        The court DIRECTS the Clerk to send a copy of this Order to counsel of record and

plaintiff at her address.

                                             ENTER: December 16, 2020
